NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                             FOR THE NINTH CIRCUIT                             DEC 16 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

MEHDI TAVASSOLI,                                No. 11-70044

              Petitioner,                       Agency No. A024-327-922

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 12, 2014**
                               San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

       Mehdi Tavassoli petitions for review of a decision of the Board of

Immigration Appeals (BIA) dismissing an appeal of denial by an Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Judge (IJ) of an application for adjustment of status. We have jurisdiction under 8

U.S.C. § 1252, and deny the petition for review.

      1. Tavassoli’s 1981 convictions for conspiracy to distribute heroin and

possession of heroin with intent to distribute provided the BIA ample “reason to

believe” that Tavassoli had been knowingly involved in drug trafficking and was

therefore ineligible for adjustment of status. See 8 U.S.C. § 1182(a)(2)(C)(i)

(providing that an alien is inadmissible if there is “reason to believe” that he is or

has been an “illicit trafficker in any controlled substance”); 8 U.S.C. §

1227(a)(1)(A) (“Any alien who at the time of . . . adjustment of status was within

one or more of the classes of aliens inadmissible by the law existing at such time is

deportable.”).

      2. Tavassoli’s claim that the IJ failed to make an explicit credibility finding

regarding his testimony was not raised in the opening brief and is waived. United

States v. Ullah, 976 F.2d 509, 514 (9th Cir. 1992).

      3. We reject Tavassoli’s contention that § 1182(a)(2)(C)(i) contains an

ambiguous temporal limitation that must be construed in his favor. The statute has

no such limitation, and we have applied it to conduct occurring years before an

immigration proceeding. See, e.g., Lopez-Molina v. Ashcroft, 368 F.3d 1206, 1207

(9th Cir. 2004); Hamid v. INS, 538 F.2d 1389, 1390 (9th Cir. 1976) (per curiam).


                                           2
DENIED.




          3